DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [00147] in discussing Figure 4 refers to a step to “bias the radio receiver S202”, however no “S202” is present in Figure 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 10, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the radio output power used when the data packet was transmitted" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim does not require a transmission step, nor is it inherent that “radio output power” be used when the data packet is transmitted. That is, there is no requirement that the data packet be received via radio signal; rather it may be provided to a radio receiver processor via a wired or other connection for use in processing radio signals. 
Claim 5 recites the limitations "the radio output power" and “said information about the radio output power” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 requires “wherein radio output power for transmitting a data packet is dynamically adjusted…” However, there are no previously introduced steps of transmitting a data packet as part of the claimed method. Is such intended?  It is not clear how or if this “wherein” clause puts further limitation on the method of claim 1. It is separately observed that the dependency does not appear to be correct as there is no prior reference to packet error.
Claim 7 recites the limitation "the radio signal of the data packet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no requirement that the data packet be received via radio signal; rather it may be provided to a radio receiver processor via a wired or other connection for use in processing radio signals.
Claim 10 recites the limitations "the bitrate” and “the radio output power" in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 12 and 13 are directed to “a node” (i.e. an apparatus) but includes language to a method step, i.e. “using a second section of the data packet to calculate a travel distance…”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Additionally concerning claim 13, the language “and using a second section of the data packet to calculate a travel distance for said data packet adapted to perform the method of claim 2” is not clear in general.  What is “adapted to perform the method of claim 2? Is it the data packet, the radio receiver, or the node? Or something else? It is noted that claims directed to an apparatus may be more clearly defined when worded to set forth the various structures of the apparatus, each “configured to” perform their functions rather than via dependency on a claim to a method to establish these functions. 
Regarding claim 14, the claim depends on claim 12 and is therefore indefinite, but it is also observed that claim 14 adds functions of the “node” having significant overlap with those introduced in claim 12.  For example, claim 12 appears to be intended to require that the node is configured to “calculate a travel distance for said data packet”, whereas claim 14 adds “wherein the node further is adapted to calculate the distance between the node and the device”.  It is not clear if this is an additional “distance” calculation or instead a further limitation on that of claim 12. Stated differently, is the functionality expressed in claim 14 intended as additional functions to the reception, biasing, and calculating already established in claim 12, or to refer to the same steps?  
Claim 15 recites the limitation "the node" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 are indefinite due to their dependency on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemkin et al. (8,325,704).
Regarding claims 1 and 11, Lemkin discloses a method for determining distance between two transceivers with radio signals comprising: receive at least one data packet in a radio receiver (Figure 6B, 616);
 bias the radio receiver using a first section of the data packet (e.g. the packet includes a correction factor or average estimated arrival time to be applied by the receiver in determining time of flight, i.e. “bias” the receiver; col 11, lines 10-15: “For example, the slave measures the average estimated arrival time of the packet from the master and sends this estimate back to the master to improve TOF accuracy in the master's calculation of the TOF. In various embodiments, the average estimated arrival time is sent in the return packet…”); and
perform a distance calculation based on a second section of the data packet (column 3, lines 1-4; column 10, lines 29-46; Figure 9A; it is noted that the claim puts no limitation on what constitutes a “section” of the data packet or what “based on” requires, though it is clear that the time of flight (and therefore distance) calculation is based on multiple “sections” of the data packet (column 5, lines 13-21); as one example only, a timestamp (e.g. 618) for the calculation may correspond to any “section” of the received data packet (column 5, lines 33-43), including those specified in claim 11 (note Figure 9A).
	Regarding claim 8, Lemkin discloses operation in the claimed frequency range (column 4, lines 10-13).
Regarding claim 12, the master transceiver of Lemkin constitutes the claimed “node” adapted to perform as shown above concerning claim 1. 
Regarding claim 14, Lemkin discloses the claimed transceiver node timer start/stop times (column 10, lines 25-28; column 5, lines 33-43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 10, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemkin as applied to claim 1 above, and further in view of Richards et al. (6,571,089).
Regarding claims 2-6 and 10, Lemkin is not found to disclose that the data packet comprises information about the radio output power used when the data packet was transmitted, that the signal strength of said data packet is measured at reception, that the data packet has a known structure and the method comprises the steps of comparing the data packet with the known structure of said data packet, and determining a packet error rate based on the difference between the data packet and the known structure; or adjusting the radio output power based on at least one of said information about the radio output power in the data packet and the determined packet error rate, wherein radio output power for transmitting a data packet is dynamically adjusted to achieve a packet error rate between 0% and 10%.
Richards discloses a radio communication method between two transceivers, where a received data packet comprises information about the radio output power used when the data packet was transmitted and that the signal strength of said data packet is measured at reception (Figure 9, column 28, lines 21-25; in order to separate power changes due to different sources the signal strength must be measured, also see column 25, line 60);
that the data packet has a known structure and the method comprises the steps of comparing the data packet with the known structure of said data packet, and determining a packet error rate based on the difference between the data packet and the known structure (column 20, lines 30-43); and
adjusting radio output power based on at least one of said information about radio output power in the data packet and the determined packet error rate, wherein radio output power for transmitting a data packet is dynamically adjusted to achieve a packet error rate between 0% and 10% (column 24, line 56-column 25, line 28, note error rate from 10-6 to 10-1).  
That is, Richards discloses adjusting power of radio communications between transceivers based on a packet error rate determined as claimed, e.g. to increase power when the error rate is too high and reduce it when not necessary.  Additionally concerning claim 10, Richards discloses that an adjustment of the bit rate is a consequence of such power control (column 35, lines 4-13).  It would have been obvious to one of ordinary skill in the art to modify the radio communications between the transceivers of Lemkin to include such power adjustment by the transceivers in order to maintain acceptable signal reception while minimizing the power required (Richards column 2, lines 20-23) with predictable results.     
	Regarding claim 13, the master transceiver of Lemkin constitutes the claimed “node” adapted to perform as shown above concerning claim 2.
Regarding claims 15-17, the slave transceiver from the method of Lemkin as modified in view of Richards as applied to claims 2-6 to determine the radio output power to achieve the claimed packet error rate corresponds to the claimed “device” of claims 15-17, and is combined in a “system” with the “node” (master transceiver) adapted to bias the radio receiver.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemkin as applied to claim 1 above, and further in view of Schweber (“Understanding the Basics of Low-Noise and Power Amplifiers in Wireless Designs”).
Lemkin discloses that a low noise amplifier (LNA) is applied to the radio signal (column 8, lines 11-13) but does not explicitly indicate that gain control is applied in the amplifier.  Schweber discloses basic information for radio signal receivers, teaching that some LNAs also include gain control so the amplifier can handle a wide dynamic range of input signals without overload and saturation (first page, fourth from bottom paragraph).  It would have been obvious to one of ordinary skill in the art to modify the LNA of Lemkin to apply gain control to achieve conventional advantages in the art, i.e. so the amplifier can handle a wide dynamic range of input signals without overload and saturation.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemkin as applied to claim 1 above, and further in view of Tyson et al. (2015/0245412).
Lemkin is not found to include a variable indicating a counter value in the data packet, the value indicating the transmission order of multiple data packets within the mesh network.  Tyson discloses a mesh network radio communications method including the use of such a count in the packets (paragraph [0055], “sequence number field”).  It would have been obvious to one of ordinary skill in the art to modify the method of Lemkin to include such a count in each packet in order to ensure the packets are received and/or ordered in sequence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venkatesh et al. disclose a bias current control device configured to control bias current(s) in unit(s) of a RF receiver device based on a detected modulation technique and/or a number of spatial streams being utilized in a packet being received by the RF receiver device. Cho et al. disclose a packet communication technique where bias current for an analog front end of a receiver is controlled according to the packets of data received. Horisaki discloses a radio receiver where a bias current is set based on the signal being received. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646